Citation Nr: 9917531	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active miliary service from June 1955 to 
April 1959 and subsequently served in the Illinois National 
Guard.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In February 1998, the veteran was 
afforded a hearing before the undersigned Board member and, 
in May 1998, the Board remanded the veteran's claim for 
further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. Bilateral hearing loss cannot be dissociated from exposure 
to acoustic trauma experience during active military 
service from 1955 to 1959.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  The veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim that is plausible.  The veteran has 
complained of a hearing loss that he alleges began in 
service, he is competent to state that he has had decreased 
hearing since that time and he has a current diagnosis of 
bilateral hearing loss.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Board is also satisfied that all 
relevant facts have been properly developed and, to that end, 
in May 1998, it remanded the veteran's claim and he was 
afforded further VA examination.  That examination report is 
associated with the claims file and no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

A review of the veteran's service medical records does not 
show any complaints or findings of bilateral hearing loss 
during his period of active military service.  In addition, 
the veteran's June 1955 enlistment examination report shows 
that his hearing was 15/15, bilaterally, on whispered voice 
tests, when he entered active duty and he was found qualified 
for active service.  At separation, in March 1959, the 
veteran's hearing was reported as 15/15, bilaterally, on 
whispered voice tests.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his military occupational specialty in service 
was antitank-assaultman.

Post service, Illinois National Guard medical records, dated 
from April 1980 to July 1989, reflect that when examined for 
enlistment in April 1980, audiogram findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10

5
LEFT
10
15
10
          
0

He was found qualified for general military service.

According to a July 1985 periodic examination report, 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
10
15
15
        
5 
5

A private audiogram, from Audiotone, dated the following day, 
is also of record.  According to it, the veteran's test 
findings, in pure tone thresholds, in decibels, appear to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
90

90
LEFT
30
30(?)
35(?)
         
45

Records from Audiology Consultants, dated from March 1987 to 
April 1989, indicate that the veteran was seen for hearing 
aids.  Audiogram findings, dated March 1987, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
60

95
LEFT
40
35
30
        
65

November 1988 audiogram findings from Audiology Consultants, 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
75

95
LEFT
50
60
70

75

A July 1989 periodic examination report from the Illinois 
National Guard shows audiogram findings, in pure tone 
thresholds, in decibels, were apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
75
80
90
LEFT
65
75
75
       
75 
80

Private treatment medical records dated from 1995 to 1996 
reflect that the veteran had sensorineural hearing loss and 
required hearing aids.  According to a January 1996 audiogram 
record, the veteran had bilateral severe to profound hearing 
loss with hearing levels significantly reduced from November 
1988. 

A May 1996 private operative report shows the veteran, who 
was 59 years old, underwent surgery for left tympanic 
membrane perforation.

When examined by VA in January 1997, the veteran reported a 
long history of reduced hearing and hearing loss, 
bilaterally, (15 years).  The veteran gave a history of 
working for four years as an anti-tank trainer and tank 
trainer, from 1955 to 1959, in service and did not use ear 
protection.  He had middle ear surgery in May 1996.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
85
90
115
LEFT
75
70
70
       
75 
90

Speech recognition on the Maryland CNC word list was 50 
percent in the veteran's right ear and 56 percent in his left 
ear.  He said tinnitus began a long time earlier and he 
associated it with noise exposure.  There was no evidence of 
active ear disease.  The diagnosis was severe sensorineural 
hearing loss, bilaterally, with a history of acoustic trauma.

In written statements and at his February 1998 Board hearing, 
the veteran said that he was exposed to acoustic trauma as an 
instructor of antitank weaponry for three years while serving 
on active duty in the Marines.  He did not wear ear 
protection in service and indicated that he complained of 
hearing problems while hospitalized for a tonsillectomy at 
Camp Pendleton.  The veteran stated that he did not serve 
overseas.  After discharge, the veteran worked as a barber, 
an electrician and for International Harvester Company as a 
painter and was not exposed to noise.  He reported that in 
the 1970s, family members noticed his defective hearing and 
he began to wear hearing aids in the mid 1980s.  He served in 
the Illinois National Guard from 1980 to 1992 and said 
airplanes bothered his ears.  

Pursuant to the Board's February 1998 remand, the veteran 
underwent VA examination in December 1998.  He gave a history 
of hearing loss that began in the 1970s and said that he was 
exposed to heavy weapons fire as a trainee and trainer in 
service.  He also reported having tinnitus.  Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
95
     105
LEFT
80
80
75
       
75 
       
90

Speech recognition on the Maryland CNC word list was 44 
percent in the veteran's right ear and 62 percent in his left 
ear.  Severe sensorineural hearing loss, bilaterally, and 
periodic tinnitus were diagnosed.  The VA examiner commented 
that the documents in the veteran's claim file did not 
definitively answer the question regarding the onset of the 
veteran's hearing loss.  However, a conflict existed between 
a periodic medical examination report dated in July 1985, 
indicating hearing well within normal limits, and a copy of a 
hearing test, done at an unknown location, on or about the 
same time, indicating a mild to moderate loss with a marked 
high frequency loss in the right ear.  The VA examiner noted 
the veteran's reports of noise exposure in service from 1955 
to 1959, that others told the veteran in the 1970s that he 
had a hearing problem and that he began to wear hearing aids 
in the mid 1980s.  In the examiner's opinion, it was 
plausible that some acoustic trauma or noise induced hearing 
loss occurred, bilaterally, during the veteran's active 
military service, that was inadequately documented, assuming 
the accuracy of the veteran's description of extensive noise 
exposure.  The examiner observed that the hearing test done 
in 1959 was not an audiometer test and it was possible that 
the whispered voice test could have missed early high 
frequency noised induced hearing loss.  It was further noted 
that the test results noted in a 1980 hearing test (when he 
entered the Illinois National Guard) and in 1985 (on periodic 
examination) that show nearly perfect hearing did not seem 
plausible in view of the veteran's reported extensive noise 
exposure.  Moreover, the 1985 results were questionable in 
light of another, non-service, 1985 test that showed 
significant hearing loss, especially in the right ear.

Further, the VA examiner opined that the veteran's current 
hearing loss was not typical of noise trauma exclusively, but 
noise trauma could have certainly made an early contribution.  
According to the VA specialist, there was at least clear 
evidence of a progressive bilateral hearing loss during the 
veteran's National Guard service as shown in audiogram 
results from 1985 to 1989.


Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In the case of sensorineural 
hearing loss, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991), 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds. at 110-111 (1998)).  See 
also 38 C.F.R. § 3.385.  

The veteran has contended that service connection should be 
granted for bilateral defective hearing.  He described 
exposure to acoustic trauma from antitank weaponry training 
during service in the Marines from 1955 to 1959 and said he 
also experienced tinnitus.  He was not involved in combat.  
When examined by VA in 1998, the veteran gave a history of 
acoustic trauma in service.  The examiner did not find that 
the veteran's current bilateral hearing loss was inconsistent 
with this history.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  At 
the time of the 1998 VA examination, the veteran reported a 
history of exposure to heavy weapons fire as a trainee and 
trainer during from 1955 to 1959.  His service records 
corroborate his primary occupational specialty in service was 
antitank-assaultman.  Accordingly, the Board finds that the 
veteran has established the existence of in-service noise 
exposure consistent with the conditions that existed at the 
time he served on active duty.  In 1998, a VA examiner 
diagnosed bilateral sensorineural hearing loss with periodic 
tinnitus and opined that it was plausible some acoustic 
trauma or noise induced hearing loss occurred, bilaterally, 
during the veteran's active military service in the 1950s.  
The Board finds that the evidence is equivocal regarding the 
etiology of the veteran's current hearing loss. Resolving the 
benefit of the doubt in his favor, service connection is 
established for bilateral hearing loss.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.385.


ORDER

Service connection for bilateral defective hearing is 
granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

